         Case 3:18-cv-00372-CSH Document 54 Filed 03/11/19 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

 TYSON MANKER, et al.,

                        Plaintiffs,                          No. 3:18-cv-00372-CSH

                v.

 RICHARD V. SPENCER, Secretary of the
 Navy,                                                       March 11, 2019

                        Defendant.


                        REPLY MEMORANDUM IN SUPPORT OF
                        PLAINTIFFS’ REQUEST FOR DISCOVERY

       Only discovery beyond the proposed administrative record will enable the Court to

meaningfully review Plaintiffs’ class-wide allegations concerning Defendant’s general course of

conduct. Defendant’s arguments against extra-record discovery mischaracterize the nature of

Plaintiffs’ claims and misconstrue the purpose of class action certification. Extra-record

discovery is necessary to allow for review of Defendant’s practices and procedures with respect

to discharge upgrade applications brought by veterans with post-traumatic stress disorder

(“PTSD”), traumatic brain injury (“TBI”), and other related mental health conditions, evidence

of which is unlikely to be contained in the administrative records of two individual class

members.

       Furthermore, the merits of the class-wide claims do not rise and fall on the merits of the

individual outcomes of NDRB decisions for a single named plaintiff and one other member of

the class, as Defendant suggests. Rather, this case concerns a general course of conduct that

systematically discriminates against veterans with PTSD, TBI, and other related mental health

conditions. That system-wide discrimination cannot fully be reflected in any single decisional

record, but will be evidenced by the aggregate, class-wide effects of Defendant’s policies,


                                                 1
           Case 3:18-cv-00372-CSH Document 54 Filed 03/11/19 Page 2 of 9



procedures, and practices. Finally, many of Defendant’s arguments are inapposite because

Plaintiffs agree there has been a final agency decision in the individual cases of Tyson Manker

and John Doe and do not contend that Defendant engaged in bad faith.

         Extra-record discovery is urgent, and its necessity should not be understated. Men and

women who have already bravely served the nation are stigmatized and deprived of essential—

and for a large number of veterans, life-saving—health and disability benefits due to improperly

assigned discharge statuses that Defendant has failed to correct. This Court should move the case

towards resolution by granting Plaintiffs’ request for discovery now, rather than waiting for the

Defendant’s proposed administrative record, which will necessarily be deficient.

    I.   The Administrative Record Defendant Proposes to Produce Will Be Insufficient.

         Extra-record discovery is necessary in this case because there is no administrative record

sufficient for the Court to review and adjudicate the merits of Plaintiffs’ claims. Contrary to

Defendant’s assertion, Plaintiffs do not argue that there was no final agency decision.1 Cf. ECF

No. 52 (“Def. Discovery Br.”), at 4. Rather, Plaintiffs’ claims concern Defendant’s general

course of conduct in evaluating discharge upgrade applications by veterans with PTSD, TBI, and

related mental health conditions—including the implementation of and adherence to policies and

procedures. See Compl. ¶¶ 218–21, ECF No. 1; Manker v. Spencer, No. 3:18-CV-372 (CSH),

2018 WL 5995486 (D. Conn. Nov. 15, 2018) (“Class Certification Ruling”), at *9 (“Plaintiffs’

claims challenge the NDRB’s procedures and standards in place for evaluating applications from

PTSD-affected veterans, not the NDRB’s denials themselves.”). Evidence of all of these

practices and procedures will not be found in the administrative records of Tyson Manker and



1
 Plaintiffs also did not raise “bad faith,” as Defendant points out. See Def. Discovery Br. at 8.
“Bad faith” is but one exception to the APA “record rule,” and the exception is not necessary for
or determinative of the appropriateness of extra-record discovery.


                                                  2
            Case 3:18-cv-00372-CSH Document 54 Filed 03/11/19 Page 3 of 9



one other class member. Specifically, evidence of aggregate outcomes of discharge upgrade

applications by veterans with PTSD, TBI, and related mental health conditions, and of implicit

biases against those veterans, both of which would reflect the NDRB’s treatment of the class as a

whole, would not be discernable from two individual decisions alone.

          The case law Defendant relies on does not undermine the principle that discovery is

warranted where, as here, a plaintiff’s claims rest on a defendant’s general course of conduct. See

ECF No. 51, (“Pl. Discovery Br.”) at 3. Defendant cites Florida Power & Light Co. v. Lorion,

470 U.S. 729, 744 (1985), for the proposition that discovery is improper in cases where “the

agency has not considered all relevant factors,” but this is not such a case. See Def. Discovery

Br. at 2. Plaintiffs challenge the methods and systemic practices under which the consideration

takes place. Furthermore, there is a significant difference between denying discovery in cases

where the record is deemed to be “complete regarding Defendants’ rationale,” Harvard Pilgrim

Health Care of New England v. Thompson, 318 F. Supp. 2d 1, 10 (D.R.I. 2004), and cases

raising allegations of systematic discrimination. See Def. Discovery Br. at 3. Here, extra-record

discovery is both necessary and appropriate to complete the record and to provide evidence of

Defendant’s general course of conduct.2 This evidence could include written materials, responses

to interrogatories, and deposition testimony regarding the implementation of Defendant’s

policies, practices and procedures related to discharge upgrade applications. See Report of the

Parties’ Planning Meeting, ECF No. 36, at 11; Pl. Discovery Br. at 1.

    II.   Class Action Review is Not Limited to the Merits of Two Class Members’ Claims.



2
  Furthermore, Defendant’s proposed remand is inappropriate for two reasons. First, Plaintiffs do
not claim that additional explanation or findings in the adjudications will resolve the merits of
the individual claims. Second, remand exposes class members to the same systematically biased,
general course of conduct Plaintiffs challenge, without ensuring any of the enduring changes in
practices and procedures that Plaintiffs seek.


                                                  3
         Case 3:18-cv-00372-CSH Document 54 Filed 03/11/19 Page 4 of 9



       The error in Defendant’s argument stems from one fundamental mistake: Plaintiffs bring

claims focusing on Defendant’s policies, practices, and procedures—not the merits of any

individual applications. Defendant incorrectly suggests that the issue in this case is limited to

“whether the defendant’s decisions regarding the lead plaintiffs were arbitrary or capricious.”

Def. Discovery Br. at 8 (emphasis omitted). But limiting review to the merits of the claims of

Tyson Manker and one other class member is contrary to both case law governing class actions

and the purpose of Rule 23(b)(2) class actions. Extra-record discovery is necessary to produce

evidence of Defendant’s pattern and practices in handling discharge upgrade applications for

veterans with PTSD and related conditions, which will assist this Court in evaluating Plaintiffs’

claims and determining the appropriate scope of injunctive relief.

       Decisions involving Rule 23(b)(2) class actions consistently demonstrate that courts’

review of claims in these class actions is not limited to the cases of individual named plaintiffs.

In Damus v. Nielsen, the Court authorized discovery in an APA class action by granting

depositions of officials from each of the offices at issue while indicating that these “depositions

should [not] address the merits of individual determinations . . . .” 328 F.R.D. 1, 13 (D.D.C.

2018). Far from limiting discovery to the cases of the individual named plaintiffs, the Court in

Damus also required the defendant to produce a sample of decisions from over 1,000 relevant

agency determinations. Id. at 5. In Marisol A. v. Giuliani, the Second Circuit affirmed

certification of a class of children involved in New York City’s child welfare system, despite

variation among their individual claims, in part because a common question existed of “whether

defendants systematically have failed to provide . . . legally mandated services.” 126 F.3d 372,

378 (2d Cir. 1997). The class action settled after “more than two years of intensive discovery”

with the agency committing to active and systemic reform of the foster care system. Joel A. v.




                                                  4
          Case 3:18-cv-00372-CSH Document 54 Filed 03/11/19 Page 5 of 9



Giuliani, 218 F.3d 132, 137 (2d Cir. 2000). Similarly, in Baby Neal for & by Kanter v. Casey,

the Third Circuit, in requiring certification of a class of children in a state welfare system

alleging claims of deficient care, noted that the lower “court would not need to assure that every

child received an ‘appropriate’ case plan . . . . Instead, the court would assure that the DHS had

an adequate mechanism for generating and monitoring appropriate case plans.” 43 F.3d 48, 63

(3d Cir. 1994); see also Xiufang Situ v. Leavitt, 240 F.R.D. 551, 561 (N.D. Cal. 2007) (certifying

a nationwide class action against the Secretary of Human and Health Services for failing to

provide Medicare Part D benefits and enroll beneficiaries, noting that “[b]ecause this case seeks

only injunctive relief and not individualized damages or benefits awards, the Court’s focus will

be on Defendant’s actions (or inactions) and not individual plaintiffs.”). Rule 23(b)(2) does not

limit review to the facts of the named plaintiffs’ individual claims only. Rather, the class action

mechanism provides for efficient and economical review of the evidence common to the class

members’ claims—here, evidence of the NDRB’s general course of conduct with respect to

discharge upgrade applications for veterans with PTSD and related conditions.

       Decisions in “pattern-or-practice” cases similarly demonstrate that courts’ review of a

defendant decisionmaker’s general practices rather than individual decisions alone is not novel.

“[A]t the liability stage of a pattern-or-practice trial” in employment discrimination cases, “the

focus often will not be on individual hiring decisions, but on a pattern of discriminatory

decisionmaking.” Int’l Bhd. Of Teamsters v. United States, 431 U.S. 324, 360 n.46 (1977); see

also Penk v. Or. State Bd. of Higher Educ., No. 80-436, 1985 WL 25631, at *12-13 (D. Or. Feb.

13, 1985) (explaining that “the inference of discrimination created by statistics,” and evidence of

general practices and procedures may allow the court to “award prospective relief, such as

injunctive relief” prior to “individual determinations” of liability), aff’d, 816 F.2d 458 (9th Cir.




                                                  5
          Case 3:18-cv-00372-CSH Document 54 Filed 03/11/19 Page 6 of 9



1987). Similarly here, Plaintiffs seek injunctive relief to ensure that the NDRB has an adequate

mechanism for fairly and lawfully adjudicating class members’ discharge upgrade applications.

       Defendant’s position also misapprehends the significance of class certification. When this

Court certified a class, “the class of unnamed persons described in the certification acquired a

legal status separate from the interest asserted by [named plaintiffs].” Sosna v. Iowa, 419 U.S.

393, 399 (1975). Defendant’s argument that Plaintiffs “are very much challenging decisions

regarding specific ‘individual discharge upgrade[s],’” Def. Discovery Br. at 8, suggests that if

Tyson Manker received a discharge upgrade, any other class member would automatically be

entitled to an upgrade regardless of the underlying facts of his or her discharge. The Plaintiffs

established commonality of the class because the Defendant’s general course of conduct applies

to all class members, not because of the merits of individual class members’ claims for discharge

upgrades.

       Cases in which a named plaintiff’s claims become moot further demonstrate that the

merits of the individual claims of the lead plaintiffs do not constitute the entirety of the case.

“The constitutional doctrine of mootness does not bar the named plaintiff from continuing to

litigate claims on behalf of the class.” Abraham v. WPX Prod. Prods., LLC, 184 F. Supp. 3d

1150, 1177 (D.N.M. 2016); see also Rosetti v. Shalala, 12 F.3d 1216, 1227 (3d Cir. 1993) (citing

Sosna, 419 U.S. at 401–02) (explaining that “the existence of a live dispute between a defendant

and a class member eliminates the mootness problem . . . when the named plaintiff loses her

personal stake in the outcome of the suit”). The merits of the class-wide claims challenging

Defendant’s general course of conduct do not rise and fall with the administrative decisions of

named Plaintiff Tyson Manker and one other member of the class. Extra-record discovery is

therefore necessary to investigate the class claims that Defendant’s polices, practices, and




                                                  6
         Case 3:18-cv-00372-CSH Document 54 Filed 03/11/19 Page 7 of 9



procedures constitute an illegal general course of conduct.

III.   Thirty Days is Sufficient for Defendant to Produce the Administrative Record.

       In the event the Court permits Defendant to produce the administrative record before

ordering discovery to begin, Defendant should receive no more than 30 days to assemble and

produce the record. Defendant’s request for 90 days, see Def. Discovery Br. at 12, is just another

delay tactic in this aging case. Plaintiffs filed the Complaint on March 2, 2018, and served

Defendant on March 5, 2018. See Compl., ECF No. 1. The parties stipulated to a Scheduling

Order on June 5, 2018 that included a discovery plan. See Electronic Scheduling Order, ECF No.

14. Defendants have had ample time to begin assembling the administrative record and do not

need more than an additional 30 days to do so.

       Nor does Defendant’s concession he will provide “relevant policy memoranda,

regulations, and other documents,” see ECF No. 52, at 5 n.1, justify a 90-day timeline. These

records do not obviate the need for extra-record discovery. Relevant regulations and memoranda

are already available to Plaintiffs and have been referenced throughout this case. Production of

only these documents and the records of two individual class members would provide an

insufficient basis for evaluating Plaintiffs’ claims. Requiring that Defendant produce the

documents within 30 days would not unduly burden Defendant and would further the interests of

efficiency and fairness.

IV.    Conclusion.

       Plaintiffs respectfully request that the Court order discovery concerning Defendant’s

general course of conduct to begin immediately.




                                                 7
            Case 3:18-cv-00372-CSH Document 54 Filed 03/11/19 Page 8 of 9



Respectfully submitted,

/s/ Jeremy M. Creelan

Diana Lee, Law Student Intern*                                 Susan J. Kohlmann, pro hac vice
Samantha G. Peltz, Law Student Intern                          Jeremy M. Creelan, pro hac vice
Jonathan B. Petkun, Law Student Intern                         Jeremy H. Ershow, pro hac vice
Westley A. Resendes, Law Student Intern                        Jessica A. Martinez, pro hac vice
Blake N. Shultz, Law Student Intern*                           Nicole Taykhman, pro hac vice
Renée A. Burbank, Supervising Attorney, ct30669                Jenner & Block LLP
Michael J. Wishnie, Supervising Attorney, ct27221              919 Third Avenue
Veterans Legal Services Clinic                                 New York, NY 10022-3908
Jerome N. Frank Legal Services Org.                            Tel: (212) 891-1678
Yale Law School†                                               jcreelan@jenner.com
P.O. Box 209090
New Haven, CT 06520-9090
Tel: (203) 432-4800
michael.wishnie@ylsclinics.org
Counsel for Plaintiffs




*
    Application for law student admission forthcoming.
†
    This brief does not purport to state the views of Yale Law School, if any.


                                                   8
         Case 3:18-cv-00372-CSH Document 54 Filed 03/11/19 Page 9 of 9



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2019, copies of the foregoing brief were served upon all

counsel of record by ECF.


                                            /s/Jeremy M. Creelan

                                            Jenner & Block LLP
                                            919 Third Avenue
                                            New York, NY 10022-3908
                                            Tel: (212) 891-1678
                                            jcreelan@jenner.com




                                                9
